DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument of 12/01/2020 does not place the Application in condition for allowance.

Status of the Rejections
In view of applicant’s amendment filed on 12/01/2020, all rejections from the Office Action mailed on 10/02/2020 are withdrawn.  However, upon further consideration, a new ground of rejection presented below.

Specification
The amendment filed 12/01/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 20 as amended recites that “the first monolayer and the second monolayer do not form WSe2-MoS2”, which is not supported by the original disclosure. There is no support in the 2-MoS2.  To the contrary, applicant has envisioned of using WSe2-MoS2 heterojunction in making the solar cell (see figures 2a-21b, and [0010-0077] and [0091-0092] of instant application).  Thus, instant application as originally filed fails to disclose whether the use of WSe2-MoS2 heterojunction is precluded.
MPEP at §2173.05(i) clearly states that "any negative limitation or exclusionary proviso must have basis in the original disclosure" and "any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement".
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 23 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 20 as amended recites that “the first monolayer and the second monolayer do not form WSe2-MoS2”, which is not supported by the original disclosure. There is no support in the original specification of the instant application that would reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed method of making the solar cell in which the heterojunction do not include WSe2-MoS2.  To the contrary, applicant has envisioned of using WSe2-MoS2 heterojunction in making the solar cell (see figures 2a-21b, and [0010-0077] and [0091-0092] of instant application).  Thus, instant application as originally filed fails to disclose whether the use of WSe2-MoS2 heterojunction is precluded.
MPEP at §2173.05(i) clearly states that "any negative limitation or exclusionary proviso must have basis in the original disclosure" and "any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement".

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 23, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Epitaxial growth of a monolayer WSe2-MoS2 lateral p-n junction with an .
Regarding claim 20, Li discloses a method of making a solar cell (photovoltaic device – see Abstract) (see also paragraph bridging pages 527 and 528 that discloses transferring WSe2-MoS2 heterojunction on SiO2/Si substrate and subsequently depositing two contacts, which results in formation of solar or photovoltaic device), comprising: 
growing a first monolayer (WSe2 monolayer) on a first substrate (sapphire substrate) (paragraph bridging left and middle columns on page 525) (see also figure 1); 
growing a second monolayer (MoS2 monolayer) on the first substrate (sapphire substrate) sufficient to form a monolayer p-n lateral heterojunction (see figure 1 that shows the p-n lateral heterojunction) (see also paragraph bridging left and middle columns on page 525), 
wherein the p-n lateral heterojunction is formed with an atomically sharp interface (see Abstract, and full paragraph on right column on page 525 that discloses the heterojunction is formed with an atomically sharp interface); and 
transferring the monolayer p-n lateral heterojunction (WSe2-MoS2 heterojunction) from the first substrate (sapphire substrate) to a second substrate (SiO2/Si substrate) sufficient to form a solar cell (see paragraph bridging pages 527 and 528).
Li further discloses that depositing a first electrode (one of Pd metal contact or Ti/Au metal contact) (see paragraph bridging pages 527 and 528) and a second electrode (other of Pd 
Li further discloses that the first monolayer (WSe2 monolayer) is formed of WSe2 and the second monolayer (MoS2 monolayer) is formed of MoS2 (see paragraph bridging left and middle columns on page 525) thus forming WSe2-MoS2.  Accordingly, Li does not explicitly disclose that the first and second monolayers do not form WSe2-MoS2.
Xiao is directed to a method of making semiconductor device wherein Xiao explicitly discloses MoS2 and MoSe2 are equivalent semiconductor materials that can be used to form the semiconductor layer ([0048]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used MoSe2 instead of MoS2 to form the second monolayer of Li because MoS2 and MoSe2 are art-recognized equivalent semiconductor material and substituting equivalents known for the same purpose is obvious (MPEP §2144.06). 
Thus, Li as modified by Xiao discloses the first and second monolayers form WSe2-MoSe2, but do not form WSe2-MoS2.
Regarding claim 23, Li further discloses that growing includes epitaxially growing via chemical vapor deposition (paragraph bridging left and middle columns on page 525).
Regarding claim 26, Li further discloses that growing the first monolayer (WSe2 monolayer) and the second monolayer (MoSe2 monolayer as modified by Xiao) on the first substrate (sapphire substrate) includes one or more of WO3 powders, Se powders, MoO3 powders, and S powders (paragraph bridging left and middle columns on page 525) (see also figure 1).
2 monolayer) and the second monolayer (MoSe2 monolayer as modified by Xiao) on the first substrate (sapphire substrate) includes one or more gases (the monolayers are formed CVD, and thus must inherently include gas or vapor to be form the monolayers by chemical vapor deposition) (paragraph bridging left and middle columns on page 525) (see also figure 1).
Regarding claim 30, Li further discloses that growing the second monolayer (MoS2 monolayer) on the first substrate (sapphire substrate) occurs at a lower temperature (755 C) than the temperature (925 C) for growing the first monolayer (WSe2 monolayer) on the first substrate (sapphire substrate) (paragraph bridging left and middle columns on page 525).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xiao as applied to claim 20 above, and further in view of Huang et al. (“Large-Area Synthesis of Highly Crystalline WSe2 Monolayers and Device Applications”, ACS Nano, Vol. 8, No. 1, 2014, 923-930) (cited in IDS dated 01/31/2019) and Choi et al. (US 2016/0093491 A1).
Regarding claim 28, Li further discloses that growing first monolayer (WSe2 monolayer) and second monolayer (MoSe2 monolayer as modified by Xiao) on the first substrate (sapphire substrate) includes reacting in the presence of one or more gases (CVD process inherently includes one or more gases) (paragraph bridging left and middle columns on page 525).  However, Li does not explicitly disclose the growing first monolayer (WSe2 monolayer) and second monolayer (MoSe2 monolayer as modified by Xiao) includes one or more of argon gas and hydrogen gas.
Huang is directed to a method of making a WSe2 monolayer by CVD in presence of H2/Ar gas (see Methods section on page 928). 
2/Ar gas as taught by Huang to form the WSe2 monolayer of Li.  Note that this amounts to “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Choi is directed to a method of making a MoSe2 monolayer by CVD in presence of Ar gas (see [0038] and [0050-0051]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Ar gas as taught by Choi to form the MoSe2 monolayer of Li.  Note that this amounts to “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 29, Li further discloses that growing the first monolayer (WSe2 monolayer) and the second monolayer (MoSe2 monolayer as modified by Xiao) on the first substrate (sapphire substrate).  Although it is inherent that the monolayers are cooled (the layers are formed at high temperature, and thus it must be cooled to be transferred to SiO2/Si substrate), Li does not explicitly disclose cooling the monolayers to about room temperature.
Huang is directed to a method of making a WSe2 monolayer by CVD and subsequently naturally cooled at room temperature (see Methods section on page 928). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have cooled the WSe2 monolayer of Li naturally to room temperature as taught by Huang in order to form WSe2 monolayer, as shown by Huang.  Note that this amounts to “Applying a known technique to a known device (method, or product) ready for improvement to yield KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Choi is directed to a method of making a MoSe2 monolayer by CVD and subsequently naturally cooled at room temperature (see [0038] and [0051-0052]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have cooled the MoSe2 monolayer of Li naturally to room temperature as taught by Choi in order to form MoS2 monolayer, as shown by Choi.  Note that this amounts to “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Applicant's arguments with respect to claims 20, 23 and 26-30 have been considered but they are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Li fails to disclose that the first and second monolayers do not form WSe2-MoS2.
This argument is moot in view of new ground of rejection as presented above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0190343 A1 to Hou et al. discloses WSe2, WS2, MoSe2 and MoS2 . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721